DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power conversion device comprising: a case; a semiconductor module that is housed in and fixed to the case; a smoothing capacitor that is disposed in parallel with the semiconductor module in a side-by-side configuration, that is directly fixed to the case by fixing bolts and that suppresses voltage fluctuations, the semiconductor module and the smoothing capacitor being directly fixed to a same surface of the case, and the semiconductor module and the smoothing capacitor being housed in the case; and a high-voltage connection portion to which the semiconductor module and the smoothing capacitor are electrically connected, locations at which the smoothing capacitor is fixed to the case by the fixing bolts correspond to capacitor fixing points, the capacitor fixing points being arranged at positions that avoid corner portions of the smoothing capacitor, and the smoothing capacitor having a bus bar that is electrically connected by fastening bolts at bus bar fastening points to the high-voltage connection portion, the bus bar extending from an upper surface of the smoothing capacitor in a vertical direction, the bus bar having a plurality of bent portions, the bus bar fastening points serving both as electrical connections and as the capacitor fixing points.
Regarding Claims 3-10, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
17 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836